DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 6-20 in the reply filed on 11/04/2022 is acknowledged.  The traversal is on the ground(s) that the Winkler reference does not teach the amended claim limitations and therefore the shared technical feature.  This is not found persuasive because the current rejection and its references teach the amended claim limitations. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/15/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barua et al. (US20190375006A1).
Regarding Claims 11 and 15, teaches an apparatus for supporting a 3D printed object during sintering, comprising: 
a pin array support frame (98) comprising a plurality of apertures; 
an array of rounded pins disposed in the plurality of apertures (104); 
where the length (height) of the support pins decreases or adjusts as a response to thermal processing during sintering (See Claim 20) therefore meeting the limitation of a pin adjustment device coupled to at least some of the pins in the array of pins, wherein the pin adjustment device adjusts a height of at least some of the pins in the array in response to the sintering. (See Figure 3A)

    PNG
    media_image1.png
    832
    805
    media_image1.png
    Greyscale


Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bradway et al. (US20180281464A1).
Regarding Claims 11-12 and 15, Bradway teaches an apparatus for supporting a 3D printed object comprising: 
a pin array support frame (131) comprising a plurality of apertures; 
an array of rounded pins disposed in the plurality of apertures (132); 
a pin height adjustment device adjusts a height of at least some of the pins in the array [0022] and capable of adjusting the height of the pin array in response to a sintering step (See Figure 3) with an actuator which moves support frame 145 up and down by sliding [0022]

    PNG
    media_image2.png
    767
    604
    media_image2.png
    Greyscale

Regarding Claim 13, the pin adjustment device comprises a spring and is therefore capable of enabling the pins to rise or fall in response to weight shifts [0022]




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barua et al. (US20190375006A1). 
Regarding Claim 14, Barua does not teach some of the pins are pointed, however, one of ordinary skill in the art would have been motivated to modify at least some of the pins of Barua to be pointed for the purpose of holding thinner or more fragile regions of an object being sintered so as to not cause fracturing. 
Regarding Claim 16 and 20, Barua teaches a circular cross sectional pin, not a square cross sectional shape; however, this difference in the claimed invention and the prior art is considered to merely be a change in shape as an aesthetic design change, and the difference in shape between a square and circular pin support is considered to have no patentable significance (See MPEP 2144.04(I, IV(B))) and would be considered an obvious variation to an ordinary artisan. 

Claim(s) 14 and 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradway et al. (US20180281464A1). 
Regarding Claim 14, Bradway does not teach some of the pins are pointed, however, one of ordinary skill in the art would have been motivated to modify at least some of the pins of Bradway to be pointed for the purpose of holding thinner or more fragile regions of an object being sintered so as to not cause fracturing. 
Regarding Claim 16 and 20, Bradway teaches a circular cross sectional pin, not a square cross sectional shape; however, this difference in the claimed invention and the prior art is considered to merely be a change in shape as an aesthetic design change, and the difference in shape between a square and circular pin support is considered to have no patentable significance (See MPEP 2144.04(I, IV(B))) and would be considered an obvious variation to an ordinary artisan. 


Claim(s) 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barua et al. (US20190375006A1) in view of Fromm et al. (US20180281305A1).
Regarding Claims 12-13, and 16 Barua teaches the pins can inserted [0046] and change height, but does not teach an actuator to extend or retract pins prior to sintering. However, Fromm teaches a holding mechanism for holding 3D objects while printing (abstract) where an actuator enables pins in the form of tubes to an object holder to lock into place to hold a 3D object as a support piece under the pin array [0023]. Therefore, one of ordinary skill in the art would have been motivated to modify the pin holding mechanism of Barua with an actuator capable of enabling the pins to be extended or retracted prior to sintering and holding the object so as to allow the pins of Barua to conform to the shape of the object being sintered and lock in place before pins sinter as a result of heating. The locking holder pins are spring loaded, allowing actuation. [0024]

Claim(s) 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barua et al. (US20190375006A1) in view of Bradway et al. (US20180281464A1).
Regarding Claims 12-13, and 16 Barua teaches the pins can inserted [0046] and change height, but does not teach an actuator to extend or retract pins prior to sintering. However, Bradway teaches a pin array support frame (131) comprising a plurality of apertures; 
an array of rounded pins disposed in the plurality of apertures (132); 
a pin height adjustment device adjusts a height of at least some of the pins in the array [0022] and capable of adjusting the height of the pin array in response to a sintering step (See Figure 3) with an actuator which moves support frame 145 up and down by sliding [0022]Therefore, one of ordinary skill in the art would have been motivated to modify the pin holding mechanism of Barua with an actuator capable of enabling the pins to be extended or retracted prior to sintering and holding the object so as to allow the pins of Barua to conform to the shape of the object being sintered and lock in place before pins sinter as a result of heating. The locking holder pins are spring loaded, allowing actuation. Regarding Claim 13, the pin adjustment device comprises a spring 170 and is therefore capable of enabling the pins to rise or fall in response to weight shifts [0022]

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradway et al. (US20180281464A1) in view of Van Esbrock et al. (U20150137426A1) hereby referred to as “VE”. 
Regarding Claim 19, Bradway teaches the lower frame holding the pins may be actuated up and down but does not teach a stepper motor is used. However, VE teaches an additive manufacturing device where a build platform is capable of being moved upward and downwards with a mechanical assembly including a stepper motor driven by a microcontroller [0048]. Therefore, one of ordinary skill in the art seeking to actuate the pin adjustment device of Bradway would be motivated to specifically use a stepper motor to achieve the predictable result of controllably moving a pin array and its support plate up and down. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barua et al. (US20190375006A1) in view of Fromm et al. (US20180281305A1) in further view of Van Esbrock et al. (U20150137426A1) hereby referred to as “VE”.
Regarding Claim 19, Barua in view of Fromm teaches an actuator capable of enabling the pins to be extended or retracted prior to sintering but does not teach a stepper motor is used. However, VE teaches an additive manufacturing device where a build platform is capable of being moved upward and downwards with a mechanical assembly including a stepper motor driven by a microcontroller [0048]. Therefore, one of ordinary skill in the art seeking to actuate the pin adjustment device of Barua would be motivated to specifically use a stepper motor to achieve the predictable result of controllably moving a pin array and its support plate up and down.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barua et al. (US20190375006A1) in view of Bradway et al. (US20180281464A1) in further view of Van Esbrock et al. (U20150137426A1) hereby referred to as “VE”.
Regarding Claim 19, Barua in view of Bradway teaches an actuator capable of enabling the pins to be extended or retracted prior to sintering but does not teach a stepper motor is used. However, VE teaches an additive manufacturing device where a build platform is capable of being moved upward and downwards with a mechanical assembly including a stepper motor driven by a microcontroller [0048]. Therefore, one of ordinary skill in the art seeking to actuate the pin adjustment device of Barua would be motivated to specifically use a stepper motor to achieve the predictable result of controllably moving a pin array and its support plate up and down.


Allowable Subject Matter
Claims 6-10, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Barua et al. (US20190375006A1) and Bradway et al. (US20180281464A1), however, the prior art fail to teach plate disposed at a bottom of the pin array support frame enclosing a thermally responsive support material between the plate and a bottom surface of the array of pins. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738